Mr. Justice Scanlan delivered the opinion of the court. 2. Execution, § 295*—when record of judgment conclusive on question of malice on petition for discharge from custody under a ca. sa. The record of a judgment in tort recovered against defendant in an action charging defendant with making fraudulent representations that a trust deed was first lien upon real estate described therein to induce the plaintiff to purchase the deed, held res adjudicata on the question whether malice was the gist of the action, it appearing that the jury returned a special finding and the court found that the misrepresentations were made with malicious and fraudulent intent.